While I do not agree with the decisions on the question, this court has held in People v. Castree, 311 Ill. 392, and other cases, that a constitutional question is presented when a motion is made before the trial to suppress as evidence property or papers seized without a valid search warrant. That action was taken in this case, and the fact that *Page 139 
the point made is held to be without merit does not mean that the constitutional question is not presented. Here the court has decided the question against plaintiff in error and then held that there is no question. Under the decisions of the court a construction of the constitution is involved and this court has jurisdiction.